Title: To James Madison from William Savage, 25 May 1804 (Abstract)
From: Savage, William
To: Madison, James


25 May 1804, Kingston, Jamaica. “My last letter was under date of 3d. April, since which I have received Eight Documents respecting the undermentioned persons vizt. Joseph H. Wildman, John Anderson, Wm. Cliffor⟨d,⟩ Caleb Cane, Moses Fielding, Joseph Ellingwood, Willm. Collins & John Ingersal, the seven first are represented to be onboard Vessels that are not on this Station, as soon as the La Mignonne comes into Port, I shall apply for the liberation of John Ingersall.
“This accompanies a List of Names of Men onboard the different Ships on this Station [not found], the Admiral within this Month past has declined liberating any of them, & I have reason to think it proceeds from the numerous body of Irish, English and Scotch Men, who have been found with regular protections which has described their persons very particularly; a great Number of American Seamen by their own Imprudence get themselves Impressed; they run away from the American Vessels they belong to, get themselves in debt on Shore & from the intemperate lives they lead, often in a State of Intoxication are Impressed.”
